 

COPART, INC.

 

2014 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the 2014 Employee Stock Purchase Plan
of Copart, Inc.

1.      Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated Contributions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

2.      Definitions.

 

(a)                “Administrator” shall mean the Board or any committee
designated by the Board to administer the Plan pursuant to Section 13.

(b)               “Board” shall mean the Board of Directors of the Company.

(c)                “Code” shall mean the Internal Revenue Code of 1986, as
amended.

(d)               “Common Stock” shall mean the Common Stock of the Company.

(e)                “Company” shall mean Copart, Inc. or any successor of the
Company.

(f)                 “Compensation” shall mean all base straight time gross
earnings and sales commissions, exclusive of payments for overtime, shift
premium, incentive compensation, incentive payments, bonuses and other
compensation.

(g)                “Contributions” shall mean the payroll deductions and other
additional payments that the Company may permit to be made by a participant to
fund the exercise of options granted pursuant to the Plan.

(h)                “Designated Subsidiaries” shall mean the Subsidiaries which
have been designated by the Administrator from time to time in its sole
discretion as eligible to participate in the Plan.

(i)                  “Employee” shall mean any individual who is an employee of
the Company or any Designated Subsidiary for tax purposes whose customary
employment with the Employer is at least twenty (20) hours per week and more
than five (5) months in any calendar year, and who has completed 90 days of
continuous employment with the Employer prior to a given Enrollment Date. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Employer or is legally

 

 

 

--------------------------------------------------------------------------------

 

protected under applicable law. Where the period of leave exceeds three (3)
months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave. The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date in an
Offering, determine (on a uniform and nondiscriminatory basis or as otherwise
permitted by U.S. Treasury Regulation Section 1.423‑2) that the definition of
Employee will or will not include an individual if he or she: (i) has not
completed at least two (2) years of service since his or her last hire date (or
such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Securities Exchange Act of 1934, as amended, provided the exclusion is applied
with respect to each Offering in an identical manner to all highly compensated
individuals of the Employer whose Employees are participating in that Offering.
Each exclusion will be applied with respect to an Offering in a manner complying
with U.S. Treasury Regulation Section 1.423‑2(e)(2)(ii).

(j)                  “Employer” shall mean the employer of the applicable
Employee(s).

(k)                “Enrollment Date” shall mean the first day of each Offering
Period.

(l)                  “Exercise Date” shall mean the last day of each Offering
Period.

(m)               “Fair Market Value” shall mean, as of any date, the value of
Common Stock determined as follows:

 

(1)      If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value shall be
the closing sale price for the Common Stock (or the mean of the closing bid and
asked prices, if no sales were reported), as quoted on such exchange (or the
exchange with the greatest volume of trading in Common Stock) or system on the
date of such determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable, or

 

(2)      If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock on the date of
such determination, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable, or

 

(3)      In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

-2-

 

--------------------------------------------------------------------------------

 

(n)               “Offering” shall mean an offer under the Plan of an option
that may be exercised during an Offering Period as further described in Section
4. For purposes of this Plan, the Administrator may designate separate Offerings
under the Plan (the terms of which need not be identical) in which Employees of
one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by U.S.
Treasury Regulation Section 1.423-2(a)(1), the terms of each Offering need not
be identical provided that the terms of the Plan and an Offering together
satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

(o)               “Offering Period” shall mean a period of approximately six (6)
months, commencing on the first Trading Day on or after July 1 and terminating
on the last Trading Day in the period ending the following December 31, or
commencing on the first Trading Day on or after January 1 and terminating on the
last Trading Day in the period ending the following June 30, during which an
option granted pursuant to the Plan may be exercised. The duration of Offering
Periods may be changed pursuant to Section 4 or Section 19 of this Plan.

(p)               “Parent” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

(q)               “Plan” shall mean this 2014 Employee Stock Purchase Plan.

(r)               “Purchase Price” shall mean an amount equal to 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided, however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other applicable law, regulation or stock exchange rule) or pursuant to
Section 19.

(s)               “Reserves” shall mean the number of shares of Common Stock
covered by each option under the Plan which have not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but not yet placed under option.

(t)               “Subsidiary” shall mean a “subsidiary corporation,” whether
now or hereafter existing, as defined in Section 424(f) of the Code.

(u)               “Trading Day” shall mean a day on which the national stock
exchange upon which the Common Stock is listed is open for trading.

3.      Eligibility.

(a)                Any Employee (as defined in Section 2(i)), who shall be
employed by the Company or any Designated Subsidiaries on a given Enrollment
Date shall be eligible to participate in the Plan, subject to the requirements
of this Section 3 and Section 5.

(b)               Employees who are citizens or residents of a non-U.S.
jurisdiction (without regard to whether they also are citizens or residents of
the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or

 

-3-

 

--------------------------------------------------------------------------------

 

an Offering if the participation of such Employees is prohibited under the laws
of the applicable jurisdiction or if complying with the laws of the applicable
jurisdiction would cause the Plan or an Offering to violate Section 423 of the
Code.

(c)               Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent his or her rights to purchase stock under all
employee stock purchase plans of the Company or any Parent or Subsidiary accrues
at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the Fair Market Value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time,
as determined in accordance with Section 423 of the Code and the regulations
thereunder.

4.      Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after July 1 and January 1 each year, or on such other date as the Administrator
shall determine, and continuing thereafter until terminated in accordance with
Section 19 hereof. The Administrator shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future Offerings without shareholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter; provided, however, that no Offering Period may last more than
twenty-seven (27) months.

5.      Participation.

(a)                An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and filing it with the Company’s Personnel
Administrator at its principal executive offices prior to the applicable
Enrollment Date or by following an electronic or other enrollment procedure
determined by the Administrator.

(b)               Contributions via payroll deductions for a participant shall
commence on the first payroll following the Enrollment Date and shall end on the
last payroll in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.

6.      Payroll Deductions.

(a)                At the time a participant enrolls in the Plan, he or she
shall elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation which he or she receives on each pay day during the Offering
Period. The Administrator, in its sole discretion, may permit all participants
in a specified Offering

 

-4-

 

--------------------------------------------------------------------------------

 

to contribute amounts to the Plan through payment by cash, check or other means
set forth in the subscription agreement prior to each Exercise Date.

(b)                All Contributions made for a participant shall be credited to
his or her account under the Plan and Contributions will be made in whole
percentages only. A participant may not make any additional payments into such
account.

(c)               A participant may discontinue his or her participation in the
Plan as provided in Section 10 hereof, or may increase or decrease the rate of
his or her Contributions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the Company
elects to process a given change in participation more quickly. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

(d)                Notwithstanding the foregoing, to the extent necessary to
comply with Section 423(b)(8) of the Code and Section 3(c) hereof, a
participant’s Contributions may be decreased to 0% at such time during any
Offering Period. Subject to Section 423(b)(8) of the Code and Section 3(c)
hereof, Contributions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

(e)                 Notwithstanding any provisions to the contrary in the Plan,
the Administrator may allow Employees to participate in the Plan via cash
contributions instead of payroll deductions if payroll deductions are not
permitted under applicable local law and the Administrator determines that cash
contributions are permissible under Section 423 of the Code.

(f)                At the time the option is exercised, in whole or in part, or
at the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Employer’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Employer may, but will not be obligated to, withhold from the participant’s
compensation the amount necessary for the Employer to meet applicable
withholding obligations, including any withholding required to make available to
the Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the Employee. In addition, the Employer may, but
will not be obligated to, withhold from the proceeds of the sale of Common Stock
or any other method of withholding the Employer deems appropriate to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).

7.      Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s Contributions

 

-5-

 

--------------------------------------------------------------------------------

 

accumulated prior to such Exercise Date and retained in the participant’s
account as of the Exercise Date by the applicable Purchase Price; provided that
in no event shall an Employee be permitted to purchase during each Offering
Period more than a number of Shares determined by dividing $12,500 by the Fair
Market Value of a share of the Company’s Common Stock on the Enrollment Date,
and provided further that such purchase shall be subject to the limitations set
forth in Sections 3(c) and 12 hereof. Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof, and shall expire on the last day of the Offering Period.

8.      Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares will
be exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for such participant at the
applicable Purchase Price with the accumulated Contributions in his or her
account. No fractional shares will be purchased; any Contributions accumulated
in a participant’s account which are not sufficient to purchase a full share
shall be retained in the participant’s account for the subsequent Offering
Period, subject to earlier withdrawal by the participant as provided in Section
10 hereof. Any other monies left over in a participant’s account after the
Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

9.      Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her option.

10.  Withdrawal; Termination of Employment.

(a)                A participant may withdraw all but not less than all the
Contributions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan or by following an electronic or other
enrollment procedure determined by the Administrator. All of the participant’s
Contributions credited to his or her account will be paid to such participant
promptly after receipt of notice of withdrawal and such participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made during the Offering
Period. If a participant withdraws from an Offering Period, payroll deductions
will not resume at the beginning of the succeeding Offering Period unless the
participant re-enrolls in the Plan in accordance with the provisions of Section
5.

(b)               Upon a participant’s ceasing to be an Employee (as defined in
Section 2(i) hereof), for any reason, he or she will be deemed to have elected
to withdraw from the Plan and the Contributions credited to such participant’s
account during the Offering Period but not yet used to exercise the option will
be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 14 hereof, and such
participant’s option will be automatically terminated.

(c)                A participant’s withdrawal from an Offering Period will not
have any effect upon his or her eligibility to participate in any similar plan
which may hereafter be adopted by the

 

-6-

 

--------------------------------------------------------------------------------

 

Company or in succeeding Offering Periods which commence after the termination
of the Offering Period from which the participant withdraws.

11.  Interest. No interest shall accrue on the Contributions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall
apply to all participants in the relevant Offering, except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1-423-2(f).

12.  Stock.

(a)                The maximum number of shares of the Company’s Common Stock
which shall be made available for sale under the Plan shall equal that number of
shares of the Company’s Common Stock authorized and available for issuance under
the Company’s 1994 Employee Stock Purchase Plan as of July 1, 2014
(notwithstanding the fact that the 1994 Employee Stock Purchase Plan may have
expired), after taking into account any purchase of shares under the Company’s
1994 Employee Stock Purchase Plan in the offering period ended June 30, 2014, up
to a maximum of 1,198,958 shares, subject to adjustment upon changes in
capitalization of the Company as provided in Section 18 hereof. If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b)               The participant will have no interest or voting right in
shares covered by his option until such option has been exercised.

(c)                Shares to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.

13.  Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Administrator shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to designate separate Offerings under the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan. The
Administrator also is authorized to determine that, to the extent permitted by
U.S. Treasury Regulation Section 1.423-2(f), the terms of an option granted
under the Plan or an Offering to citizens or residents of a non-U.S.
jurisdiction will be less favorable than the terms of options granted under the
Plan or the same Offering to employees resident solely in the U.S. Every
finding, decision and determination made by the Administrator shall, to the full
extent permitted by law, be final and binding upon all parties.

14.  Designation of Beneficiary.

(a)                A participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may file a
written designation of a beneficiary who is to receive any cash from the
participant’s account under the Plan

 

-7-

 

--------------------------------------------------------------------------------

 

in the event of such participant’s death prior to exercise of the option. If a
participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective.

(b)               Such designation of beneficiary may be changed by the
participant at any time by written notice. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall

deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more

dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

(c)                All beneficiary designations will be in such form and manner
as the Administrator may designate from time to time. Notwithstanding Sections
14(a) and (b) above, the Company and/or the Administrator may decide not to
permit such designations by participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423‑2(f).

15.  Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 14 hereof) by the participant and may be exercised, during the
lifetime of the participant, only by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

16.  Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions except under Offerings.

17.  Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the amounts of Contributions, the
Purchase Price, the number of shares purchased and the remaining cash balance,
if any.

18.  Adjustments Upon Changes in Capitalization.

(a)                Changes in Capitalization. Subject to any required action by
the shareholders of the Company, the Reserves as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”. Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final,

 

-8-

 

--------------------------------------------------------------------------------

 

binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.

(b)                Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Administrator.

(c)               Merger or Asset Sale. In the event of a proposed sale of all
or substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the “New Exercise Date”) or to cancel each
outstanding right to purchase and refund all sums collected from participants
during the Offering Period then in progress. If the Administrator shortens the
Offering Period then in progress in lieu of assumption or substitution in the
event of a merger or sale of assets, the Administrator shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for his option has been changed to the New
Exercise Date and that his option will be exercised automatically on the New
Exercise Date, unless prior to such date he has withdrawn from the Offering
Period as provided in Section 10 hereof. For purposes of this paragraph, an
option granted under the Plan shall be deemed to be assumed if, following the
sale of assets or merger, the option confers the right to purchase, for each
share of option stock subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each share of Common Stock held on the effective date of the transaction
(and if such holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Common Stock and the sale of
assets or merger.

 

The Administrator may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event the
Company effects one or more reorganizations, recapitalization, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.

19.  Amendment or Termination.

(a)                The Administrator may at any time and for any reason
terminate, suspend or amend the Plan. Except as provided in Section 18 hereof,
no such termination or suspension can

 

-9-

 

--------------------------------------------------------------------------------

 

affect options previously granted, provided that an Offering Period may be
terminated or suspended by the Administrator on any Exercise Date if the
Administrator determines that the termination or suspension of the Plan is in
the best interests of the Company and its shareholders. Except as provided in
Section 18 hereof or this Section 19, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Rule 16b-3 or under Section
423 of the Code (or any successor rule or provision or any other applicable law
or regulation or stock exchange rule), the Company shall obtain shareholder
approval in such a manner and to such a degree as required.

(b)                Without shareholder consent and without regard to whether any
participant rights may be considered to have been "adversely affected," the
Administrator shall be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit Contributions in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable
which are consistent with the Plan.

(c)               In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:

(1)    altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(2)    shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(3)    allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

20.  Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.  Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and

 

-10-

 

--------------------------------------------------------------------------------

 

regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

22.  Code Section 409A. The Plan is exempt from the application of Code Section
409A and any ambiguities herein will be interpreted to so be exempt from Code
Section 409A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Administrator determines that an option
granted under the Plan may be subject to Code Section 409A or that any provision
in the Plan would cause an option under the Plan to be subject to Code Section
409A, the Administrator may amend the terms of the Plan and/or of an outstanding
option granted under the Plan, or take such other action the Administrator
determines is necessary or appropriate, in each case, without the participant’s
consent, to exempt any outstanding option or future option that may be granted
under the Plan from or to allow any such options to comply with Code Section
409A, but only to the extent any such amendments or action by the Administrator
would not violate Code Section 409A. Notwithstanding the foregoing, the Company
will have no liability to a participant or any other party if the option to
purchase Common Stock under the Plan that is intended to be exempt from or
compliant with Code Section 409A is not so exempt or compliant or for any action
taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is
compliant with Code Section 409A.

23.  Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under applicable law, regulation or stock exchange
rule.

24.  Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect until terminated under Section 19
hereof.

 

-11-

 

--------------------------------------------------------------------------------

 

Exhibit A

 

COPART, INC.

 

2014 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

___  Original Application Enrollment Date:___________ ___  Change in Payroll
Deduction Rate   ___  Change of Beneficiary(ies)  

 

1._______________________________ hereby elects to participate in the Copart,
Inc. 2014 Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Employee Stock Purchase Plan.

 

2.I hereby authorize payroll deductions from each paycheck in the amount of ___%
(not to exceed 10%) of my Compensation on each payday during the Offering Period
in accordance with the Employee Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)

 

3.I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4.I have received a copy of the complete "Employee Stock Purchase Plan." I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan. I understand that the grant of the
option by the Company under this Subscription Agreement is subject to obtaining
shareholder approval of the Employee Stock Purchase Plan.

 

5.Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse
Only):____________________________

 

6.I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares) or within 1-year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares. I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of shares
and I will make

 

 

 

--------------------------------------------------------------------------------

 

adequate provision for Federal, state or other tax withholding obligations, if
any, which arise upon disposition of the Common Stock. The Company may, but will
not be obligated to, withhold from my compensation the amount necessary to meet
any applicable withholding obligation including any withholding necessary to
make available to the Company any tax deductions or benefits attributable to
sale or early disposition of Common Stock by me. If I dispose of such shares at
any time after the expiration of the two-year and one-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (1) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (2) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

 

7.I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

8.In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

 

 

NAME:  (Please print) ______________________________________
    (First)                (Middle)                 (Last)        
____________________ ______________________________ Relationship        
______________________________   (Address)         NAME:  (Please print)
______________________________________     (First)               
(Middle)                 (Last)         ____________________
______________________________ Relationship        
______________________________   (Address)

 

-2-

 

--------------------------------------------------------------------------------

 

Employee’s Social   Security Number:     ______________________                
Employee’s Address:     _______________________          
_______________________           _______________________

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

Dated:  ________________ __________________________   Signature of Employee

 

 

 

 

  __________________________   Spouse’s Signature (If beneficiary   other than
spouse)

 

-3-

 

--------------------------------------------------------------------------------

 

Exhibit B

 

COPART, INC.

 

2014 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

 

The undersigned participant in the Offering Period of the Copart, Inc. 2014
Employee Stock Purchase Plan which began on _________________ ____, _____ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the Contributions credited to his or
her account with respect to such Offering Period. The undersigned understands
and agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

  Name and Address of Participant:           ___________________________        
  ___________________________           ___________________________            
  Signature:           ___________________________      
Date:_______________________

 

 

 

--------------------------------------------------------------------------------

 